               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

PAUL BUCKNER,

          Petitioner,

v.                                      Civ. Action No. 1:18cv214

JENNIFER SAAD, Warden,

          Respondent.


               ORDER ADOPTING R&R [DKT. NO. 6] AND
        DENYING PETITIONER’S MOTION AS MOOT [DKT. NO. 3]

     Pending before the Court are Petitioner Paul Buckner’s motion

for leave to proceed in forma pauperis (Dkt. No. 3) and the report

and recommendations (“R&R”) of Magistrate Judge Michael J. Aloi

(Dkt. No. 6). For good cause shown, the Court now ADOPTS Magistrate

Judge Aloi’s R&R (Dkt. No. 6) and DENIES Petitioner’s motion as

moot (Dkt. No. 3), noting that he paid his filing fee on December

13, 2018 (Dkt. No. 10).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and the pro se petitioner, by certified mail,

return receipt requested.

DATED: January 4, 2019.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE
